   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                    )       MDL No. 2591
CORN LITIGATION                               )
                                              )       Case No. 14-md-2591-JWL
This Document Relates To:                     )
                                              )
Kellogg, et al. v. Watts Guerra, LLP, et al., )
No. 18-2408-JWL                               )
_______________________________________)


                          MEMORANDUM AND ORDER

      Plaintiffs and their counsel have repeatedly, obstinately refused to accept the

Court’s rulings or to comply with its orders, even after warnings that continued

noncompliance could result in dismissal. Accordingly, the Court dismisses this action as

a sanction for that noncompliance. Plaintiffs’ objections (Doc. # 362) to the Magistrate

Judge’s Report and Recommendation in favor of dismissal are hereby overruled, the

Report and Recommendation (Doc. # 357) is hereby adopted, and defendants’ motion to

dismiss (Doc. # 327) is hereby granted. Plaintiffs’ motion for a stay or for other relief

(Doc. # 363) is hereby denied.



      I.     Background

      The failures by plaintiffs and their counsel, Mr. Nill, are well documented in the

Court’s prior orders. The Court summarizes the most pertinent rulings here.
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 2 of 20




       On January 14, 2020, the Court denied plaintiffs’ motion for a stay pending

resolution of a soon-to-be-filed appeal to the Tenth Circuit. The Court ordered the parties

to submit by January 17 their planning report pursuant to Fed. R. Civ. P. 26(f).

       On January 16, 2020, plaintiffs filed a second interlocutory appeal in this matter,

and plaintiffs refused to participate in any planning meeting based on their argument that

the appeal divested this Court of jurisdiction. By Order of February 4, 2020, the Magistrate

Judge granted defendants’ motion to compel plaintiffs’ participation. The Magistrate

Judge rejected plaintiffs’ jurisdictional argument, ordered the parties to hold their planning

meeting on February 11, 2020 (a date for which both sides’ counsel had indicated

availability), and reset the court scheduling conference.

       After plaintiffs’ counsel failed to attend the ordered meeting, defendants moved for

dismissal as a sanction, and by Order of March 3, 2020, the Magistrate Judge ruled that

motion. The Magistrate Judge concluded that dismissal was not warranted at that juncture,

but he awarded defendants attorney fees and costs as a sanction against plaintiffs for the

failure of plaintiffs’ counsel to participate in the court-ordered meeting. The Magistrate

Judge found as a matter of undisputed fact that Mr. Nill had failed to respond to defense

counsel’s emails confirming the location of the meeting near Mr. Nill’s office; had failed

to attend the meeting; and had failed to respond to defense counsel’s attempts to reach him

during the scheduled meeting time. The Magistrate Judge again rejected plaintiffs’

jurisdictional argument. He noted that plaintiffs had not sought reconsideration or review

of his February 4 Order, but had instead “brazenly ignored the order and effectively stopped

this case from proceeding toward resolution.” The Magistrate Judge concluded that two of

                                              2
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 3 of 20




the applicable Ehrenhaus factors did not weigh in favor of dismissal – the Court had not

yet warned plaintiffs that dismissal would result from noncompliance, and the Magistrate

Judge could not say with certainty that “a sanction short of dismissal would not spur

plaintiffs to begin prosecuting this case in this court.” The Magistrate Judge did warn

plaintiffs as follows:

       The court takes the opportunity now to warn plaintiffs that future
       noncompliance with court orders or continued refusal to move forward
       with this case (which has not been stayed by either this court or the
       Tenth Circuit) likely will result in dismissal.

(Emphasis in original.) The Magistrate Judge awarded defendants their fees and costs

incurred in attending the February 11 planning meeting and in filing their motion for

sanctions, with the amounts to be determined by further briefing. The Magistrate Judge

also ordered the parties to conduct a planning meeting by April 1 and to submit a completed

report by April 8, while warning plaintiffs that if they again failed to attend the meeting or

to participate in the submission of the report, he would recommend dismissal of the case.

       By Memorandum and Order of April 15, 2020, the Court denied plaintiffs’ motion

for various relief. See In re Syngenta AG MIR 162 Corn Litig. (Kellogg), 2020 WL

1873601 (D. Kan. Apr. 15, 2020) (Lungstrum, J.). It again rejected plaintiffs’ jurisdictional

argument, and it therefore denied plaintiffs’ motion to vacate orders issued since the

January 16 appeal. The Court overruled plaintiffs’ objections to the Magistrate Judge’s

March 3 Order. In doing so, the Court noted that plaintiffs had not challenged any

particular portion of that order, and it rejected plaintiffs’ arguments that the Magistrate

Judge lacked jurisdiction to act, was biased, or sought to punish plaintiffs for exercising


                                              3
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 4 of 20




their right to appeal. The Court denied plaintiffs’ motion for recusal, which was based in

part on an expert report, for the same reasons set forth in a prior order, by which the Court

had denied an identical motion for recusal. The Court also denied yet another motion for

a stay pending the Tenth Circuit’s resolution of plaintiffs’ appeal and mandamus petitions.

       Finally, the Court granted defendants’ request for an award of attorney fees pursuant

to 28 U.S.C. § 1927. The Court concluded that plaintiffs’ counsel, by filing the motion at

issue, had unreasonably and vexatiously multiplied proceedings in the case, causing

defendants to incur fees unnecessarily. The Court noted that it had previously rejected the

same arguments concerning jurisdiction, recusal, and a stay. The Court noted in particular

that plaintiffs had filed the same motion seeking recusal, based on the same expert report,

without waiting for a ruling on their previous motion. The Court noted that plaintiffs had

made a new argument seeking review of the Magistrate Judge’s March 3 Order, but it found

that plaintiffs had not addressed the merits of that order, and it deemed plaintiffs’ new

accusation of bias to be frivolous. The Court ordered further briefing on the amount of the

fees to be awarded, while warning Mr. Nill that his response should address only that issue.

       By Memorandum and Order of April 27, 2020, the Court awarded fees in favor of

defendants against Mr. Nill in the total amount of $7,171.50. See Kellogg, 2020 WL

1984264 (D. Kan. Apr. 27, 2020) (Lungstrum, J.). The Court noted that, despite the Court’s

instruction, Mr. Nill did not address the requested fee amounts in his response, but instead

challenged the basis for the sanctions (after having failed to address defendants’ request

for sanctions in briefing the pervious motion) and resurrected previously-rejected

arguments concerning jurisdiction, recusal, and standing. The Court stated: “Thus, Mr.

                                             4
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 5 of 20




Nill’s latest brief (apparently unironically) illustrates perfectly how he has multiplied – and

continues to multiply – proceedings in this case vexatiously and unreasonably.” The Court

ordered Mr. Nill to pay the attorney fee awards and file a notice of compliance by May 11,

2020 (unless the obligation be expressly stayed by this Court or the Tenth Circuit), and it

warned Mr. Nill that failure to comply could result in further sanction.

       By Order of April 28, 2020, the Magistrate Judge set the amount of his previously-

ordered sanctions. He awarded fees in favor of defendants against plaintiffs in the total

amount of $18,538.00; ordered that the fees be paid and a notice of compliance filed by

May 11, 2020 (unless the order be stayed); and warned that the failure to comply could

result in further sanction.

       By Order of May 12, 2020, the Tenth Circuit dismissed plaintiffs’ January 16

appeal, for the reasons that the case continued in the district court and thus was not final,

and that under “clear” caselaw of the Tenth Circuit, an order denying a motion for recusal

is not final and thus not immediately appealable. The Tenth Circuit concluded by citing

Section 1927 and stating that plaintiffs’ counsel “is cautioned to carefully reflect on the

legitimacy of any future actions brought in [that] court.”1

       Neither plaintiffs nor Mr. Nill filed the required notice of compliance with the fee

award orders. On May 13, 2020, the Court ordered plaintiffs and Mr. Nill to show cause

why the case should not be dismissed as a sanction.



       1
         In addition, by Order of June 1, 2020, the Tenth Circuit denied plaintiffs’ three
pending mandamus petitions. Plaintiffs have conceded that the filing of such petitions do
not affect a district court’s jurisdiction.
                                              5
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 6 of 20




       Also on May 13, 2020, the Magistrate Judge issued a Report and Recommendation

by which he recommended the dismissal of the case as a sanction for the continued failure

to comply with court orders by plaintiffs and their counsel. The Magistrate Judge found

that plaintiffs had continued to defy the Court’s orders and had refused to prosecute the

case meaningfully since the Magistrate Judge’s March 3 Order. The Magistrate Judge

found that although Mr. Nill called into the April 1 planning meeting, he did so with no

intent to develop a discovery plan pursuant to Rule 26(f), as evidenced by Mr. Nill’s

statements to opposing counsel before and after the call and his subsequent statements in

plaintiffs’ written report to the Court. The Magistrate Judge also found that plaintiffs had

not worked with defendants to submit a joint planning report, but had instead submitted

their own report that failed to address the required subjects. The Magistrate Judge further

noted that plaintiffs had not paid the attorney fee awards as ordered by the Court. The

Magistrate Judge then concluded that all five Ehrenhaus factors weighed in favor of

dismissal. With respect to the fifth factor, the Magistrate Judge concluded that, in light of

the misconduct leading up to the March 3 Order and plaintiffs’ failure to change their

conduct in response to the order, plaintiffs had made clear that “they will neither recognize

this court’s jurisdiction nor prosecute this case at this time.”

       On May 27, 2020, plaintiffs filed a response to the show cause order and objections

to the Magistrate Judge’s Report and Recommendation. In that response, plaintiffs also

requested that the Court vacate the monetary sanction orders; vacate all orders during the

pendency of their appeal between January 16 and May 12, 2020; stay proceedings pending

the Tenth Circuit’s decisions on plaintiffs’ mandamus petitions; and suggest remand to the

                                               6
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 7 of 20




MDL transferor court. Plaintiffs also filed a separate motion for a stay or, alternatively,

requesting that orders be vacated and remand be suggested. Defendants filed a brief in

response, and plaintiffs filed a brief in reply. The matter is now ripe for ruling.



       II.      Analysis

                A.      Applicable Standards

       Because plaintiffs2 have objected to the Magistrate Judge’s Report and

Recommendation, the Court determines all issues de novo. See Fed. R. Civ. P. 72(b)(3).

       The Magistrate Judge sanctioned plaintiffs and awarded attorney fees to defendants

pursuant to Fed. R. Civ. P. 37(b). That rule provides that if a party fails to comply with an

order relating to discovery, the court may issue further just orders, including an order

dismissing the action. See id. The rule also provides that the court “must” order the

disobedient party to pay reasonable expenses (including attorney fees) caused by the failure

“unless the failure was substantially justified or other circumstances make an award of

expenses unjust.” See id.

       The undersigned sanctioned Mr. Nill pursuant to 28 U.S.C. § 1927. That statute

provides that an attorney who “multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally the excess costs, expenses,

and attorneys’ fees reasonably incurred because of such conduct.” See id.




       2
           The Court refers to plaintiffs and Mr. Nill collectively as “plaintiffs”.
                                                7
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 8 of 20




       In addition, Fed. R. Civ. P. 16(f)(1) provides that a court may issue any just orders,

including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney fails to

obey a scheduling or other pretrial order. See id. Fed. R. Civ. P. 41(b) provides that a

defendant may move for dismissal of the action if the plaintiff refuses to prosecute or to

comply with the rules or a court order. See id.

       Dismissal “represents an extreme sanction appropriate only in cases of willful

misconduct,” and it should be used only as a last resort when a lesser sanction will not deter

future misconduct. See Ehrenhaus v. Reynolds, 965 F.2d 916, 920 (10th Cir. 1992). The

Tenth Circuit set forth has the following non-exhaustive list of factors (the Ehrenhaus

factors) to be considered in determining whether an action should be dismissed for failure

to comply with court orders: “(1) the degree of actual prejudice to the other party; (2) the

amount of interference with the judicial process; (3) the litigant’s culpability; (4) whether

the court warned the party in advance that dismissal would be a likely sanction for

noncompliance; and (5) the efficacy of lesser sanctions.” See Ecclesiastes 9:10-11-12, Inc.

v. LMC Holding Co., 497 F.3d 1135, 1140-41 (10th Cir. 2007) (citing Ehrenhaus, 965 F.2d

at 921). “[D]ismissal is warranted when the aggravating factors outweigh the judicial

system’s strong predisposition to resolve cases on their merits.” See id. at 1141 (internal

quotations omitted) (quoting Ehrenhaus, 965 F.2d at 921).

       Plaintiffs cite Societe Internationale Pour Participations Industrielles et

Commerciales, S.A. v. Rogers, 357 U.S. 197 (1958), for the position that a case may not be

dismissed because of the pursuit of a legal strategy in good faith. That case contains no

such holding, however. In Rogers, the Supreme Court held that dismissal under Fed. R.

                                              8
    Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 9 of 20




Civ. P. 37(b) for failure to comply with a court order (to produce certain documents) was

not permitted in that case because the failure to comply was “due to inability, not to

willfulness, bad faith, or any fault of [the plaintiff].” See id. at 212. The Court noted that

the failure was not a result of the plaintiff’s own conduct or circumstances within its

control, but resulted from an inability to comply without violating Swiss law. See id. at

211. This holding would not prohibit dismissal in this case, as plaintiffs were not prevented

from complying with this Court’s orders by circumstances outside their control; rather,

they (and their counsel) chose not to comply. Plaintiffs’ insistence that their decision was

part of a good-faith legal strategy does not alter that conclusion.

              B.     Plaintiffs’ Arguments Against the Underlying Sanctions and Orders

       Plaintiffs argue that the case should not be dismissed on the basis of noncompliance

with orders because those underlying orders, including the prior sanction orders, were

improper. For their primary argument, plaintiffs repeat their oft-rejected claim that this

Court lost jurisdiction to act when plaintiffs filed their appeal to the Tenth Circuit on

January 16, 2020. Included within that claim is the argument that this Court could not

retain jurisdiction during the appeal without an initial finding that the appeal was frivolous

after a McCauley hearing. Plaintiffs also argue that, whatever the eventual merits of that

jurisdictional claim, the claim was substantially justified, and plaintiffs should not be

sanctioned for zealously pursuing such a claim.

       The Court rejects this argument. As it has ruled over and over, under clear Tenth

Circuit law the Court did not automatically lose jurisdiction when plaintiffs attempted to

appeal a non-final order. No applicable authority required the Court to conduct a hearing

                                              9
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 10 of 20




in this case to retain jurisdiction. Plaintiffs’ position was not substantially justified given

the clear Tenth Circuit precedent governing these issues.

       First, plaintiffs had no right to an interlocutory appeal from a non-final order in this

case. As conceded in their reply brief, plaintiffs filed its January 2020 appeal to challenge

this Court’s denial of plaintiffs’ motion for recusal. The Tenth Circuit, however, has stated

unequivocally that “[a]n order denying a motion to recuse or disqualify a judge is

interlocutory, not final, and is not immediately appealable.” See In re American Ready

Mix, Inc., 14 F.3d 1497, 1499 (10th Cir. 1994). Indeed, the Tenth Circuit had already

dismissed plaintiffs’ earlier appeal in this case on the ground that plaintiffs had not

established that the challenged decisions were final or immediately appealable.3

       Moreover, under Tenth Circuit precedent, the filing of a notice of appeal does not

necessarily divest the district court of jurisdiction; if the notice is deficient, including

because it references a non-appealable order, the district court may ignore it and proceed

with the case. See Arthur Andersen & Co. v. Finesilver, 546 F.2d 338, 340-41 (10th Cir.

1976). Plaintiffs, as they have all along, rely solely on the general rule that an appeal

divests the district court of jurisdiction; they refuse to recognize or address, however, this

exception for an appeal from a non-appealable order.

       Plaintiffs argue again that this Court could not retain jurisdiction during the

pendency of their appeal because the Court failed to conduct a hearing pursuant to


       3
         Plaintiffs argue that the Tenth Circuit’s order of dismissal in December 2019 was
an unpublished, non-precedential order that did not address the underlying merits of the
appeal. Nevertheless, the order made clear the Tenth Circuit’s view in this case that only
a final order would be appealable.
                                              10
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 11 of 20




McCauley v. Halliburton Energy Services, Inc., 413 F.3d 1158 (10th Cir. 2005), to

determine whether the appeal was frivolous. The Court rejected this argument in its April

15 Memorandum and Order, noting that McCauley involved an interlocutory appeal

authorized by a particular statute. See Kellogg, 2020 WL 1873601, at *1 n.1. In its April

27 Memorandum and Order, the Court again rejected this argument, noting that plaintiffs

had failed to address the Court’s prior reasoning. See Kellogg, 2020 WL 1984264, at *2.

Yet again, plaintiffs have made this argument without addressing the Court’s reasons for

previously rejecting this argument. Even in their reply brief here, plaintiffs have refused

to address defendants’ argument that plaintiffs’ cited cases do not apply here because they

involved permissible interlocutory appeals.

       The Court again rejects this argument, for the reasons argued by defendants. As

noted above, McCauley involved an appeal under the Arbitration Act, which permits

certain interlocutory appeals.    See McCauley, 413 F.3d at 1159 (citing 9 U.S.C. §

16(a)(1)(C)). In Stewart v. Donges, 915 F.2d 572 (10th Cir. 1990), the court held that an

interlocutory appeal from the denial of summary judgment based on qualified immunity

divested the district court of jurisdiction, in light of the Supreme Court’s authorization of

interlocutory appeals from such orders. See id. at 574-75 (citing Mitchell v. Forsyth, 472

U.S. 511, 530 (1985)). Plaintiffs’ other cases similarly involved appeals from rulings

involving qualified immunity. See Martinez v. Mares, 2014 WL 12650970, at *1-2

(D.N.M. Sept. 22, 2014); Howards v. Reichle, 2009 WL 2338086, at *1-2 (D. Colo. July

28, 2009). Plaintiffs have not cited any authority to support the argument that a hearing is



                                              11
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 12 of 20




required before the Court may proceed in the face a deficient appeal from a non-appealable

order.

         Thus, because plaintiffs appealed a non-appealable order, this Court did not lose

jurisdiction, and there is no cause to vacate the Court’s prior orders on that basis. No Tenth

Circuit authority required an initial hearing or determination of frivolousness. Because

Tenth Circuit law was clear on these points, plaintiffs’ refusal to recognize this Court’s

jurisdiction and their refusal to comply with the Court’s orders were not substantially

justified. Plaintiffs were free to challenge the Court’s jurisdiction, but once the Court ruled

on that issue, plaintiffs were obligated to prosecute the case and to comply with the Court’s

orders. Plaintiffs could – and did – challenge the Court’s ruling by way of a mandamus

petition, but plaintiffs concede that such a petition does not affect the district court’s

jurisdiction (and the Tenth Circuit has now denied plaintiffs’ petitions).

         Plaintiffs also argue that the Magistrate Judge’s March 3 sanction was not justified.

Again, however, the Magistrate Judge did not lack jurisdiction to act. Plaintiffs also repeat

their argument for the Court’s recusal, but those merits are not relevant to this issue – the

Court rejected that argument, and plaintiffs were ordered to proceed. Notably, plaintiffs

have not offered any argument why their violation of the February 4 Order and their refusal

to attend the February 11 planning meeting – including the refusal even to answer emails

or take calls concerning the meeting – was excusable or did not warrant sanctions.

         Plaintiffs also challenge this Court’s award of fees pursuant to Section 1927.

Plaintiffs argue that attorney fees may be awarded as a sanction under Section 1927 or

under the inherent power of the court only for conduct in bad faith. The cases cited by

                                              12
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 13 of 20




plaintiffs, however, do not support such a limitation. Plaintiffs cite Chambers v. NASCO,

Inc., 501 U.S. 32 (1991), in which the Supreme Court addressed courts’ inherent power to

award attorney fees as a sanction. See id. In this case, the Court awarded sanctions

pursuant to Section 1927, without invoking its inherent power; thus, Chambers is not

directly applicable. Moreover, the Supreme Court stated that a court may assess attorney

fees as a sanction for the willful disobedience of a court order; or when a party has acted

in bad faith, vexatiously, wantonly, or for oppressive reasons, including when the party has

shown bad faith by delaying or disrupting the litigation. See id. at 45. Plaintiffs also cite

various Tenth Circuit cases involving awards under Section 1927, including Baca v. Berry,

806 F.3d 1262 (10th Cir. 2015). In Baca, the Tenth Circuit stated that although a court

should guard against dampening the legitimate zeal of an attorney in representing a client,

the court need not find that an attorney acted in bad faith. See id. at 1268. Rather, any

conduct that “manifests either intentional or reckless disregard of the attorney’s duties to

the court is sanctionable.” See id. (internal quotation omitted).

       Plaintiffs argue that their conduct in filing the underlying motion was not vexatious

and unreasonable. They argue that they first had to raise issues in this Court, including

their objections to the Magistrate Judge’s March 3 Order, before such issues could be raised

on appeal. As the Court ruled in its April 15 Order, however, plaintiffs failed to address

the merits of the March 3 Order and made a frivolous argument based on bias. In addition,

plaintiffs in that motion resurrected several arguments that the Court had already rejected

multiple times – including the same argument for recusal, based on the same expert report,

that was already pending before the Court in a prior motion. Plaintiffs have not offered

                                             13
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 14 of 20




any justification for raising the same arguments again and again, or for refusing to wait for

a ruling before filing the same motion.

       Plaintiffs also offer excuses for the instances of misconduct cited by the Magistrate

Judge that occurred after the issuance of the March 3 Order. Plaintiffs challenge the

Magistrate Judge’s finding that they failed to participate in the April 1 planning meeting

call. Plaintiffs argue that they did participate in good faith, although they disagreed with

defense counsel concerning the need for class discovery and discovery on fraud-related

issues. As the Magistrate Judge pointed out, however, plaintiffs made clear to defense

counsel and to the Court, before and after the call, that their participation in the planning

meeting was pro forma at best. Specifically, in their unilateral report to the Court and in a

post-meeting letter to defense counsel, plaintiffs’ counsel stated that he had been clear, at

the outset of the meeting, that plaintiffs were “unwilling to proceed with discovery and

pretrial proceedings while awaiting a disposition” of plaintiffs’ appeal and mandamus

petitions. Moreover, as the Magistrate Judge pointed out, plaintiffs did not attempt to

submit a joint report as orderd, and their own report did not address all of the required

issues. In that report, plaintiffs repeated their claims that the Court lacked jurisdiction, was

conflicted, and was biased, and they offered no hint that they intended to participate in

discovery going forward until the Tenth Circuit had ruled. For these reasons, the Court

concludes that plaintiffs and their counsel did willfully refuse to comply with the Court’s

March 3 Order requiring participation in the planning meeting and the submission of the

planning report, and that such noncompliance was not justified.



                                              14
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 15 of 20




       Finally, plaintiffs and Mr. Nill failed to comply with the Court’s orders to pay

certain attorney fee awards by a certain date. With respect to that failure, plaintiffs argue

only that the Court could have stayed that requirement until the conclusion of the litigation

and allowed plaintiffs to post a bond instead. Plaintiffs did not seek any such stay,

however, either from this Court or from the Tenth Circuit. Plaintiffs were explicitly warned

that in the absence of such a stay, the failure to comply could result in further sanction.

Despite that warning, plaintiffs elected simply to ignore the Court’s orders. Such willful

noncompliance provides another basis for the sanction of dismissal.

              C.     Consideration of the Ehrenhaus Factors

       The Court proceeds to a consideration of the Ehrenhaus factors. The Court

concludes that all five factors weigh in favor of dismissal in this case.

       First, defendants have suffered prejudice from plaintiffs’ noncompliance. This case

has been pending in this Court for almost two years, and yet no scheduling conference has

been conducted and discovery has not commenced. Defendants have the right to have this

case proceed, and plaintiffs’ refusal to accept the jurisdiction of the Court or to participate

in the discovery process has delayed the prosecution of the case. Throughout this case,

defendants have been forced to incur attorney fees to address the same meritless arguments

made by plaintiffs and their counsel. Indeed, plaintiffs’ failure to pay the fee awards causes

prejudice in a direct and tangible way, as defendants must otherwise pay those fees that

were incurred unnecessarily.

       Plaintiffs argue that these defendants who committed the underlying torts and who

have misled this Court should not be deemed to have suffered prejudice, but the underlying

                                              15
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 16 of 20




merits of the case are not relevant to this consideration. Whatever those merits, defendants

have suffered prejudice from plaintiffs’ violations.4 Plaintiffs also argue that a four-month

delay during the pendency of plaintiffs’ appeal is not sufficiently prejudicial, but the Court

disagrees. Plaintiffs’ lack of respect for the rulings of this Court and their excessive

briefing practice has gone on much longer; as the Court noted in its prior order, the recent

conduct by plaintiffs and their attorney was merely the culmination of a pattern of behavior.

Plaintiffs have not explained how defendants suffered no prejudice in having to respond to

arguments repeatedly or in having shown up at a court-ordered meeting that plaintiffs chose

not to attend.

       Second, by their conduct, plaintiffs and their counsel have continually interfered

with the judicial process. Plaintiffs have not argued that this factor does not weigh in favor

of dismissal. The Magistrate Judge has had to cancel and reschedule the scheduling

conference more than once because of plaintiffs’ failure to participate meaningfully in a

planning meeting. The Court has had to address the same arguments on multiple occasions.

Moreover, plaintiffs’ undisguised lack of respect and even contempt for the rulings and

authority of this Court, evident in plaintiffs’ claims and briefing since they first received

adverse rulings from the Court – undermines the Court’s ability to preside over the case.

       Third, the culpability of plaintiffs and their counsel weighs in favor of dismissal.

As discussed above, plaintiffs’ primary argument, that the Court lacked jurisdiction, had



       4
         Moreover, plaintiffs’ insistence that defendants were not merely incorrect in their
jurisdictional arguments, but that they “misrepresented” the governing law to the Court, is
beyond the pale, in light of the clear law favoring defendants’ position.
                                             16
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 17 of 20




no reasonable basis in the law. Plaintiffs’ counsel insists that he participated in the April

1 planning conference in good faith, but he conceded by his written statements that

plaintiffs had no intention of engaging in discovery as ordered. Not only did plaintiffs

repeat the same unsuccessful arguments in multiple briefs, they did so seemingly by

cutting-and-pasting from previous briefs, without bothering to address the Court’s

reasoning or defendants’ arguments. Plaintiffs’ counsel repeatedly refused to limit his

arguments as instructed, even while arguing that he had not vexatiously multiplied

proceedings. On one occasion, plaintiffs filed a motion while an identical motion, seeking

the same relief and based on the same expert report, was already pending before the Court.

Plaintiffs have continually refused to accept adverse rulings by the Court, while accusing

the Court of actual bias and breaches of duty. Not only did plaintiffs’ counsel fail to attend,

the original planning meeting; he refused to answer an email confirmation of the meeting

place, and he refused to answer calls at the time of the meeting. Finally, plaintiffs simply

refused to pay sanctions as ordered, without seeking a stay or offering any excuse for not

complying.      This conduct goes far beyond a case of zealous, though ultimately

unsuccessful, advocacy. Plaintiffs by this conduct have displayed a willful refusal to abide

by the Court’s orders, based on (at best) a reckless disregard of the law concerning

jurisdiction.

       Fourth, plaintiffs were explicitly warned in the March 3 Order that future

noncompliance would likely result in dismissal. Plaintiffs were similarly warned in the




                                              17
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 18 of 20




orders imposing the monetary sanctions that the failure to pay those sanctions could result

in further sanction. Thus, this factor weighs in favor of dismissal here.5

       Fifth, plaintiffs’ recalcitrance demonstrates that a lesser sanction would not be

sufficient to provoke future compliance. The Magistrate Judge declined to recommend

dismissal on March 3 only because plaintiffs had not been explicitly threatened with

dismissal and he could not be certain that a lesser sanction would not work. Despite that

close call and the Magistrate Judge’s explicit warning, plaintiffs again defied the Court’s

order to participate meaningfully in a planning meeting, while clinging to their meritless

and rejected jurisdictional argument. Plaintiffs then refused to pay sanctions as ordered.

Plaintiffs have not shown any remorse for their noncompliance; nor have plaintiffs or their

counsel promised compliance in the future. They have not even indicated that they will

pay the ordered sanctions in the future. Plaintiffs are not guilty of an isolated misguided

act; as noted, plaintiffs and their counsel have exhibited a pattern of willful behavior.

       Plaintiffs only argue that the Court should impose the lesser “sanction” of staying

the case to allow the Tenth Circuit to address their mandamus petitions (which have now

been denied) – the very relief plaintiffs have been seeking for some time. Of course, that

request demonstrates the problem here – plaintiffs all along have believed that this Court

should not act at all while there were issues before the Tenth Circuit. This Court did not



       5
         Although plaintiffs have not addressed this factor directly, they state in their brief
that the fifth factor is “[t]he only conceivable Ehrenhaus factor that may apply here.”
Plaintiffs refusal to concede the fourth factor’s applicability, given the Court’s express
warnings, is indicative of the attitude of plaintiffs’ counsel and his lack of respect for this
Court.
                                              18
   Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 19 of 20




lose jurisdiction, however, and plaintiffs and their counsel are not entitled simply to choose

whether to obey an order of this Court.

       Although the Court would always prefer to have a case decided on its merits, the

conduct of a party and its attorney may prevent such consideration, as the Tenth Circuit

has recognized. All of the Ehrenhaus factors weigh in favor of dismissal as a sanction in

this case. Plaintiffs have shown unequivocally that warnings and monetary sanctions are

not sufficient to induce their compliance. Thus, this is the time of last resort. The Court

hereby dismisses this action with prejudice.6



       IT IS THEREFORE ORDERED BY THE COURT THAT this action is hereby

dismissed. Plaintiffs’ objections (Doc. # 362) to the Magistrate Judge’s Report and

Recommendation in favor of dismissal are hereby overruled, the Report and

Recommendation (Doc. # 357) is hereby adopted, and defendants’ motion to dismiss (Doc.

# 327) is hereby granted.



       IT IS FURTHER ORDERED BY THE COURT THAT plaintiffs’ motion for a stay

or for other relief (Doc. # 363) is hereby denied.




       6
         Because the Tenth Circuit has dismissed plaintiffs’ latest appeal and denied their
petitions for mandamus, plaintiffs’ motion for a stay is denied as moot. For the reasons set
forth herein, the Court denies plaintiffs’ alternative request that the Court’s prior orders be
vacated. In light of the dismissal of this action, plaintiffs’ alternative request for a
suggestion of remand is denied as moot.
                                              19
Case 2:14-md-02591-JWL-JPO Document 4422 Filed 07/28/20 Page 20 of 20




  IT IS SO ORDERED.


  Dated this 28th day of July, 2020, in Kansas City, Kansas.


                                           s/ John W. Lungstrum
                                           John W. Lungstrum
                                           United States District Judge




                                      20
